internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc corp br2-plr -127322-00 date date legend distributing1 distributing2 controlled1 controlled2 c2sub a business a business b state x country y continent z exchange date a date b date c plr-127322-00 this is in reply to a letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was provided in letters dated february may june august and date the pertinent information is substantially as summarized below distributing2 a state x corporation is the parent of a controlled_group that comprises both domestic and foreign_corporations distributing2 joins with its includible affiliates in filing a consolidated federal_income_tax return distributing2 is directly and indirectly through members of its controlled_group engaged in business a and business b distributing2 has a single class of common_stock outstanding which is widely held and publicly traded on exchange a is the only five_percent_shareholder of distributing2 distributing1 a country y corporation was formed to effectuate the proposed transaction controlled1 has a single class of common_stock outstanding all of which is initially held by distributing1 controlled2 a state x corporation was formed to effectuate the proposed transaction controlled2 has a single class of common_stock outstanding all of which is initially held by distributing2 financial information has been submitted indicating that business a and business b have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in order to resolve certain fit and focus problems that prevent the optimal development of both business a and business b to allow controlled2 to issue equity on materially enhanced terms to fund increased research_and_development acquisitions and an enlarged marketing and sales infrastructure and to permit key employees of business b to receive a direct equity_interest in its operations management has determined that it is in the best interests of each of business a and business b that they be separate from each other the taxpayers have provided documentation that management systemic and other problems exist letters from an investment banker have advised distributing2 that an offering of controlled2 stock will raise substantially more funds per share than an offering of distributing2 stock and that an offering of controlled2 stock will raise substantially more money if distributing2 has announced that controlled will become a stand-alone company than if controlled2 were to remain a subsidiary of distributing2 the taxpayers have also documented that distributing2 had conducted unsuccessful negotiations for a business combination with another company via a merger or joint_venture under terms whereby distributing2 and its shareholders would plr-127322-00 retain more than fifty percent of the combined company in addition the taxpayers indicated their belief that a combination of business b with another party would be more likely if it were separate from business a to accomplish this separation the following transaction is proposed the proposed transaction internal distribution i distributing1 formed controlled1 on date a by transferring a nominal amount of cash for minimum capitalization requirements distributing1 immediately prior to step ii below will transfer all but an immaterial portion of the assets associated with business b conducted outside of continent z to controlled1 in exchange for additional stock and the assumption by controlled1 of certain liabilities associated with the business transferred and a country y tax_liability ii immediately_after_the_transfer of assets as described in step i distributing1 will distribute all of the stock of controlled1 to distributing2 ipo and public distribution iii iv v distributing2 formed controlled2 on date b by transferring a nominal amount of cash for minimum capitalization requirements immediately after step ii distributing2 will transfer its continent z business b assets and the controlled1 stock to controlled2 in exchange for stock and the assumption by controlled2 of certain liabilities associated with the business transferred for country y tax reasons controlled2 will then transfer the continent z business b assets and the controlled1 stock to its wholly owned subsidiary c2sub in exchange for c2sub stock and the assumption by c2sub of certain liabilities associated with the business transferred controlled2 will then recapitalize its stock and within months of receiving a ruling from the irs will sell less than percent of its common_stock in an initial_public_offering ipo vi within months after the ipo distributing2 will distribute all of its controlled2 stock pro_rata for each share of distributing2 stock owned no fractional shares of controlled2 stock will be issued to the holders of distributing2 in lieu thereof each stockholder of distributing2 who would otherwise be entitled to receive a fractional share of controlled2 stock will receive cash as soon as practical after the distribution a dividend agent will aggregate and sell all fractional shares of controlled2 stock in the plr-127322-00 open market at then prevailing market prices and will distribute the aggregate proceeds net of fees pro_rata to stockholders entitled thereto the following representations have been made concerning the proposed transaction a b c d e f g internal distribution the indebtedness if any owed by controlled1 to distributing1 after the internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing1 will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing1 the years of financial information submitted on behalf of distributing1 is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted with respect to business b conducted outside of continent z is representative of the present operation of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing1 and controlled1 will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled1 is being carried out for the following corporate business purposes i to alleviate certain fit and focus problems that currently obstruct the optimal development of both business a and b ii to allow controlled2 to issue equity on materially enhanced terms and iii to permit business b to issue equity interests in its operations to its key employees the distribution of the stock of controlled1 is motivated in whole or substantial part by one or more of these corporate business purposes except for the transfer by distributing2 of the controlled1 common_stock to controlled2 there is no plan or intention by distributing2 to sell exchange transfer by gift or otherwise dispose_of its stock in either distributing1 or controlled1 after the transaction plr-127322-00 h i j k l m n there is no plan or intention by either distributing1 or controlled1 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing1 or controlled1 to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the distribution of controlled1 common_stock will not be a disqualified_distribution within the meaning of sec_355 because immediately after the internal distribution i no person will hold disqualified_stock in distributing1 that will constitute a percent or greater interest in distributing1 and ii no person will hold disqualified_stock in controlled1 that will constitute a percent or greater interest in controlled1 within the meaning of sec_355 d the total adjusted bases and the fair_market_value of the assets transferred to controlled1 by distributing1 each equals or exceeds the sum of the liabilities assumed by controlled1 plus any liabilities to which the transferred assets are subject plus the fair_market_value of any other_property and the amount of any money distributed to its shareholders pursuant to the plan_of_reorganization or its creditors in connection with the plan_of_reorganization the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing1 and controlled1 at the time of or subsequent to the internal distribution of the controlled1 common_stock except for i accounts_payable incurred in the ordinary course of business and ii obligations resulting from agreements for shared services or facilities or pursuant to any indemnification payments payments made in connection with all continuing transactions if any between distributing1 and controlled1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions to be undertaken under i transitional services agreements for which the consideration paid either will be based on cost or other terms or ii leasing agreements for which the consideration paid will be based on cost or other terms plr-127322-00 o p no two parties to the transaction are investment companies as defined in sec_368 and iv the internal distribution is not part of a plan or a series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing1 or controlled1 or stock possessing percent or more of the total value of all classes of stock of either distributing1 or controlled1 public distribution q the indebtedness if any owed by controlled2 to distributing2 after the public distribution will not constitute stock_or_securities r s t u v w no part of the consideration to be distributed by distributing2 will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing2 the years of financial information submitted on behalf of distributing2 is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted with respect to business b conducted within continent z is representative of the present operation of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted immediately after the public distribution at least percent of the fair_market_value of the gross assets of controlled2 will consist of stock and securities of a controlled_corporation c2sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the transaction distributing2 and c2sub will each continue the active_conduct of business independently and with its separate employees the distribution of the stock of controlled2 is being carried out for the following corporate business purposes i to alleviate certain fit and focus problems that currently obstruct the optimal development of both business a and b ii to allow controlled2 to issue equity on materially enhanced plr-127322-00 x y z aa bb terms and iii to permit business b to issue equity interests in its operations to its key employees the distribution of the stock of controlled2 is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing2 and the management of distributing2 to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing2 to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing2 or controlled2 after the transaction there is no plan or intention by either distributing2 or controlled2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing2 or controlled2 to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the distribution of controlled2 common_stock will not be a disqualified_distribution within the meaning of sec_355 because immediately after the public distribution i no person will hold disqualified_stock in distributing2 that will constitute a percent or greater interest in distributing2 and ii no person will hold disqualified_stock in controlled2 that will constitute a percent or greater interest in controlled2 within the meaning of sec_355 the total adjusted bases and the fair_market_value of the assets transferred to controlled2 by distributing2 each equals or exceeds the sum of the liabilities assumed by controlled2 plus any liabilities to which the transferred assets are subject plus the fair_market_value of any other_property and the amount of any money distributed to its shareholders pursuant to the plan_of_reorganization or its creditors in connection with the plan_of_reorganization cc the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred dd no intercorporate debt will exist between distributing2 and controlled2 at plr-127322-00 the time of or subsequent to the public distribution of the controlled common_stock except for i accounts_payable incurred in the ordinary course of business or ii obligations resulting from agreements for shared services or facilities or pursuant to any indemnification payments immediately before the public distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing2's excess_loss_account if any with respect to the controlled2 common_stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing2 and controlled2 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain transactions to be undertaken under i transitional services agreements for which the consideration paid either will be based on cost or other terms or ii leasing agreements for which the consideration paid will be based on cost or other terms no two parties to the transaction are investment companies as defined in sec_368 a f iii and iv the public distribution is not part of a plan or a series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing2 or controlled2 or stock possessing percent or more of the total value of all classes of stock of either distributing2 or controlling2 the payment of cash in lieu of fractional shares of controlled2 common_stock if any will be undertaken solely for the purposed of saving the expense and inconvenience of issuing and transferring fractional shares and does not represent separately bargained for consideration ee ff gg hh ii other representations jj neither distributing1 nor controlled2 is a foreign_corporation plr-127322-00 kk ll each of distributing1 and controlled1 will be a corporation within the meaning of sec_7701 at all times before and immediately after the internal distribution before and after the internal distribution distributing1 and controlled1 will be controlled_foreign_corporations cfcs within the meaning of sec_957 but neither corporation is or will be a passive foreign investment corporation as defined by sec_1297 mm neither distributing2 nor controlled2 has been or will be a us real_property holding corporation usrphc within the meaning of sec_897 at any time during the five-year period ending on the date of the public distribution and none of distributing2 controlled2 or c2sub will be a usrphc immediately after the public distribution nn oo pp distributing1 will not transfer any cfcs or any us branch operations of foreign_corporations to controlled1 as part of its transfer of the assets of business b held outside of continent z to controlled1 distributing2 will not transfer any cfcs other than controlled1 or any us branch operations of foreign_corporations to controlled2 as part of its transfer of the continent z business b to controlled2 controlled2 will transfer no cfcs other than controlled1 to c2sub in its transfer of the continent z business b to c2sub qq with respect to each of distributing1 and controlled1 distributing2 will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the internal distribution rr ss tt the notice requirements of sec_1_367_b_-1 will be met for distributing1's transfer of the assets of business b held outside of continent z to controlled1 and for distributing1's distribution of controlled1's common_stock to distributing2 distributing1's transfer of the assets of business b held outside of continent z to controlled1 in exchange for all of the outstanding_stock of controlled1 is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 none of distributing2 controlled2 nor c2sub will transfer property directly or indirectly to a foreign_corporation in an exchange described in sec_367 in the proposed transaction plr-127322-00 based on the information submitted and representations set forth above and provided that controlled1 and distributing1 are each a corporation within the meaning of sec_7701 a and the requirements of sec_1_367_b_-1 are met for the proposed transaction we rule as follows on the proposed transaction internal distribution the transfer by distributing1 to controlled1 of its assets relating to business b conducted outside of continent z in exchange for stock of controlled1 and controlled1's assumption_of_liabilities followed by the distribution by distributing1 of all of the stock of controlled1 to distributing2 will qualify as a reorganization within the meaning of sec_368 distributing1 and controlled1 will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing1 on the transfer of business b conducted outside of continent z in exchange for controlled1 common_stock and controlled1's assumption of certain liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled1 on the receipt of business b conducted outside of continent z in exchange for controlled1 common_stock sec_1032 the basis_of_property received by controlled1 will be the same as the basis of such property in the hands of distributing1 immediately prior to the transfer of business b conducted outside of continent z to controlled1 sec_362 the holding_period of the property received by controlled1 will include the period during which distributing1 held such property sec_1223 no gain_or_loss will be recognized by distributing1 upon the internal distribution of all of the stock of controlled1 to distributing1's sole shareholder distributing2 sec_361 no gain_or_loss will be recognized by and no amount shall be includible in the income of distributing1's sole shareholder distributing2 upon its receipt of the controlled1 common_stock in the internal distribution sec_355 the holding_period of the controlled1 common_stock received by distributing1's sole shareholder distributing2 in the internal distribution will include the holding_period of its distributing1 common_stock with respect to which the internal distribution will be made provided that such shares of distributing1 common_stock are held as a capital_asset on the date of the internal distribution sec_1223 plr-127322-00 public distribution the transfer by distributing2 to controlled2 of its assets relating to business b conducted within continent z and the controlled1 common_stock in exchange for stock of controlled2 and controlled2’s assumption_of_liabilities followed by the distribution by distributing2 of all the stock of controlled2 to distributing2’s shareholders will qualify as a reorganization within the meaning of sec_368 distributing2 and controlled2 will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing2 on the transfer of business b conducted within continent z and the controlled1 common_stock in exchange for controlled2 common_stock and controlled2's assumption of certain liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled2 on the receipt of business b conducted within continent z and the controlled1 common_stock in exchange for controlled2 common_stock sec_1032 the basis of the property received by controlled2 will be the same as the basis of such property in the hands of distributing2 immediately prior to the transfer of the assets of business b conducted within continent z and the controlled1 common_stock to controlled sec_362 the holding_period of the property received by controlled2 will include the period during which distributing2 held such property sec_1223 no gain_or_loss will be recognized by distributing2 upon the public distribution of all of the stock of controlled2 to distributing2's shareholders sec_361 c no gain_or_loss will be recognized by and no amount shall be includible in the income of distributing2's shareholders upon their receipt of the controlled2 common_stock in the public distribution sec_355 the holding_period of the controlled2 common_stock including fractional shares if any received by distributing2's shareholders in the public distribution will include the holding_period of the distributing2 common_stock with respect to which the public distribution will be made provided that such shares of the distributing2 common_stock are held as a capital_asset on the date of the public distribution sec_1223 the payment of cash if any in lieu of fractional shares of controlled2 common_stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed as part of the public distribution and then had been plr-127322-00 sold by the holders accordingly a shareholder will recognize gain_or_loss equal to the difference between the cash received and the basis of the fractional share as determined under sec_1001 if the controlled2 common_stock is held by the shareholder as a capital_asset the gain_or_loss will be subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 proposed transaction-international rulings distributing1’s transfer of business b engaged in outside of continent z to controlled1 is an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no gain_or_loss will be recognized under sec_367 on distributing1's transfer of business b conducted outside of continent z to controlled1 sec_1_367_b_-4 distributing1 and controlled1 will be treated as corporations for purposes of distributing1's distribution of controlled1's common_stock to distributing2 sec_1_367_b_-1 and sec_1_367_b_-5 and c distributing1's distribution of controlled1's common_stock to distributing2 in the internal distribution is a distribution to which sec_1_367_b_-1 sec_1 b - a sec_1_367_b_-5 and sec_1_367_b_-5 apply if distributing2's postdistribution amount with respect to distributing1 or controlled1 is less than distributing2's predistribution amount with respect to distributing1 or controlled1 then distributing2's basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing2's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero distributing2 must instead include such amount in income as a deemed_dividend from such corporation if distributing2 reduces the basis in the stock of distributing1 or controlled1 or has an income inclusion with respect to such stock distributing2 must increase its basis in the stock of the other corporation to the extent provided in sec_1 b -5 c the earnings_and_profits of controlled1 transferred from distributing2 to controlled2 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of controlled1 beginning after date during the period distributing2 held controlled1 or was considered as holding such stock by application of sec_1223 while controlled1 was a cfc will be attributable to controlled1 stock held by controlled2 sec_1_1248-1 the earnings_and_profits of controlled1 transferred from controlled2 to c2sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of plr-127322-00 controlled1 beginning after date during the period controlled2 held such controlled1 stock or was considered as holding such stock by application of sec_1223 while controlled1 was a cfc will be attributable to controlled1 stock held by c2sub sec_1_1248-1 distributing2 will recognize no gain_or_loss under sec_367 on its distribution of controlled2 common_stock to its shareholders sec_1_367_e_-1 we express no opinion about the federal_income_tax treatment of this transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular we express no opinion on the tax treatment of the proposed transaction under sec_355 of the code moreover no opinion is expressed on whether any or all of the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed related to the application of sec_1291 through to the proposed transaction specifically in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process this ruling has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is consummated in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to the taxpayer sincerely yours gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
